Case 1:19-cv-06596-AMD-VMS Document 1 Filed 11/21/19 Page 1 of 12 PageID #: 1



SHEEHAN & ASSOCIATES, P.C.
Spencer Sheehan
505 Northern Blvd., Suite 311
Great Neck, NY 11021
Telephone: (516) 303-0552
Facsimile: (516) 234-7800
spencer@spencersheehan.com
       -and-

LAW OFFICES OF PETER N. WASYLYK
Peter N. Wasylyk (PHV to file)
1307 Chalkstone Ave.
Providence, RI 02908
Telephone: (401) 831-7730
Facsimile: (401) 861-6064
pnwlaw@aol.com


United States District Court
Eastern District of New York                                     1:19-cv-06596

Nora Chau, individually and on behalf of all
others similarly situated,
                                Plaintiff,
                                                                   Complaint
                  - against -

Trader Joe's East Inc.,
                                Defendant

       Plaintiff by attorneys alleges upon information and belief, except for allegations pertaining

to plaintiffs, which are based on personal knowledge:


       1.      Trader Joe's East Inc. (“defendant”) manufactures, distributes, markets, labels and

sells instant oatmeal containing oats and flax, under their Trader Joe's brand (“Products”).

       2.      The Products are available to consumers from defendant's retail stores and

defendant’s website and are sold in boxes containing 8 packets of 40g (320g).

       3.      The relevant front labels representations include “Instant Oatmeal,” “Oats & Flax,”



                                                 1
Case 1:19-cv-06596-AMD-VMS Document 1 Filed 11/21/19 Page 2 of 12 PageID #: 2



“Low Fat,” “Low Sodium,” “Whole Grain,” “Heart Healthy,” “USDA Organic” and “Organic”

and include a hot, heaping spoonful of the Product.




       4.    The Product’s ingredient list on the back of the package states:




       INGREDIENTS: ORGANIC ROLLED OATS, ORGANIC DEHYDRATED
       CANE JUICE SOLIDS, ORGANIC FLAXSEED, SEA SALT.

I. Product is Misleading because Sugar is Disguised as “Organic Dehydrated Cane Juice Solids”


       5.    Consumers expect a product’s ingredients to be declared by their common or usual



                                                2
Case 1:19-cv-06596-AMD-VMS Document 1 Filed 11/21/19 Page 3 of 12 PageID #: 3



name.

        6.      Plaintiff and consumers are paying more attention to the ingredients in the foods they

eat and are shunning excess sugars due to their association with and contribution to ailments and

conditions like coronary heart disease, obesity and diabetes.

        7.      Where an ingredient contains the term “juice,” consumers expect that ingredient to

be derived from a consumable fruit or vegetable.

        8.      In fact, “juice” is defined as “the aqueous liquid expressed or extracted from one or

more fruits or vegetables, purees of the edible portions of one or more fruits or vegetables, or any

concentrates of such liquid or puree.”1

        9.      “Juice solids” is a term associated with the processing of fruit juice such as oranges

and apples.

        10.     Sometimes referred to as “soluble juice solids” or “soluble solids,” this term is used

to measure the quality of a juice and refers to a “valuable constituent” of a juice, i.e., “orange juice

solids.”2

        11.     However, in the context of the Product’s “Organic Dehydrated Cane Juice Solids,”

the “juice solids” do not refer to an ingredient that reasonable consumers find “valuable” or that

they seek more of.

        12.     The opposite is true, because “dehydrated cane juice” – whether followed by “solids”

or not – is another name for sugar.

        13.     The FDA previously concluded that where an ingredient was described as

“[evaporated] cane juice,” consumers may be misled because “cane juice” refers to a sweetener.


1
 21 C.F.R. § 120.1(a).
2
  FDA Warning Letter to Penguin Juice Company, Inc., 2010-DT-18, Sept. 8, 2010 (“Your [juice] products are
adulterated within the meaning of section 402(b)(1) of the Act [21 U.S.C. 342(b)(1)] because a valuable constituent,
namely juice solids, has been in part omitted or abstracted from these products.”).


                                                         3
Case 1:19-cv-06596-AMD-VMS Document 1 Filed 11/21/19 Page 4 of 12 PageID #: 4



          14.     “Evaporated cane juice,” according to the FDA, “suggest[s] that the ingredients are

made from or contain fruit or vegetable “juice” as defined in 21 CFR 120.1.”3

          15.    The replacement of “dehydrated” for “evaporated” fails to modify or clarify what

this ingredient is: sugar.

          16.    Consumers are accustomed to reviewing an ingredient list and seeing “common or

usual names” such as milk, butter, chocolate, cinnamon and are familiar with the nutritional and

sensory properties of these ingredients, in contrast to “dehydrated cane juice solids” – the only part

of this ingredient that would be understood is “juice,” a source of valuable nutrients and minerals,

when it is actually mere sugar.

          17.    By identifying sugar by a term which fails to describe the basic function and qualities

of that ingredient, consumers are deceived into purchasing a product with added sugar as its second

most predominant ingredient.

          18.    Given that the Product is marketed as a basic oatmeal and flax, an intentionally semi-

vintage coloring pattern, images of a worker dressed in late 19th century garb and the claims –

“Low Fat,” “Low Sodium,” “Whole Grain,” “Heart Healthy” – it is not conceivable that such a

food will contain more sugar than flax.

          19.    Further, the front label claims – “Low Fat,” “Low Sodium,” “Whole Grain,” “Heart

Healthy” – are all nutritional and health qualities and characteristics that are inconsistent with the

consumption of excess, added sugar with one’s breakfast.

          20.    Given the austere packaging of the Product and the nutrient and health claims,

consumers will not expect that “dehydrated cane juice solids” is another word for sugar.

          21.    The results is that consumers get the impression that the Products are a better



3
    FDA Guidance, Ingredients Declared as Evaporated Cane Juice (May 2016)


                                                       4
Case 1:19-cv-06596-AMD-VMS Document 1 Filed 11/21/19 Page 5 of 12 PageID #: 5



nutritional choice than other comparable products which truthfully and non-deceptively identify

sugar as their second most predominant ingredient.

       22.    The Product’s deceptive labeling is especially egregious because defendant is a

grocery store with a reputation for selling health food products of high nutritional quality.

       23.    The misleading terms used on the Products have a material bearing on price or

consumer acceptance of the Products because they will pay more for products with the positive

qualities associated with (1) actual fruit juice, including naturally occurring vitamins and minerals

and (2) less sugar.


II. Conclusion


       24.    The Product’s representations – containing a lesser amount or lower quantity of an

ingredient consumers want less of, sugar – has a material bearing on price or consumer acceptance

of the Products because foods with less sugar are accepted and known to be more compatible with

a healthy diet and lifestyle and the avoidance of ailments such as diabetes and overweight.

       25.    The Products are misleading because they actually contain a greater amount or

quantity of the less desired ingredient, sugar.

       26.    Had plaintiff and class members known the truth about the Products, they would not

have bought the Product or would have paid less for it.

       27.    The Product contains other representations which are misleading and deceptive.

       28.    As a result of the false and misleading labeling, the Product is sold at a premium

price, approximately no less than $3.59 per eight packets, excluding tax – compared to other

similar products represented in a non-misleading way.

                                       Jurisdiction and Venue




                                                  5
Case 1:19-cv-06596-AMD-VMS Document 1 Filed 11/21/19 Page 6 of 12 PageID #: 6



        29.   Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2) (Class Action Fairness Act

of 2005 or “CAFA”).

        30.   Under CAFA, district courts have “original federal jurisdiction over class actions

involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

diversity[.]" Gold v. New York Life Ins. Co., 730 F.3d 137, 141 (2d Cir. 2013).

        31.   Upon information and belief, the aggregate amount in controversy is more than

$5,000,000.00, exclusive of interests and costs.

        32.   This is a reasonable assumption because defendant’s Product is sold in thousands of

stores across all 50 states.

        33.   Plaintiff Nora Chau is a citizen of New York.

        34.   Defendant Trader Joe's East Inc. is a Massachusetts corporation with a principal

place of business in Monrovia, Los Angeles County, California.

        35.   This court has personal jurisdiction over defendant because it conducts and transacts

business, contracts to supply and supplies goods within New York.

        36.   Venue is proper because plaintiff and many class members reside in this District and

defendant does business in this District and State.

        37.   A substantial part of events and omissions giving rise to the claims occurred in this

District.

                                                   Parties

        38.   Plaintiff Nora Chau is a citizen of Queens County, New York.

        39.   Defendant is a Massachusetts corporation with a principal place of business in

Monrovia, Los Angeles County, California.

        40.   During the class period, plaintiff purchased one or more of the Products identified

herein, in his district and/or state, for personal use, consumption or application based on the above


                                                   6
Case 1:19-cv-06596-AMD-VMS Document 1 Filed 11/21/19 Page 7 of 12 PageID #: 7



representations, for no less than the price indicated, supra, excluding tax,

       41.    Plaintiff would consider purchasing the Product again if there were assurances that

the Products’ representations were no longer misleading.

                                         Class Allegations


       42.    The classes will consist of all consumers in all 50 states with sub-classes for the

individual states and nationwide classes.

       43.    Common questions of law or fact predominate and include whether the

representations were likely to deceive reasonable consumers and if plaintiff and class members are

entitled to damages.

       44.    Plaintiff's claims and basis for relief are typical to other members because all were

subjected to the same representations.

       45.    Plaintiffs is adequate representative because his or her interests do not conflict with

other members.

       46.    No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

       47.    Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest.

       48.    Plaintiff's counsel is competent and experienced in complex class action litigation

and intends to adequately and fairly protect class members’ interests.

       49.    Plaintiff seeks class-wide injunctive relief because the practices continue.

                          New York General Business Law (“GBL”) §§ 349 & 350
                       and Consumer Protection Statutes of Other States and Territories

       50.    Plaintiff asserts causes of action under the consumer protection statutes of New York,

General Business Law (“GBL”) §§ 349 & 350.


                                                 7
Case 1:19-cv-06596-AMD-VMS Document 1 Filed 11/21/19 Page 8 of 12 PageID #: 8



       51.      Defendant’s acts and omissions are not unique to the parties and have a broader

impact on the public.

       52.      Plaintiff and class members desired to purchase products which were as described

by defendant and expected by reasonable consumers, given the product type.

       53.      Defendant’s acts and omissions are not unique to the parties and have a broader

impact on the public.

       54.      Defendant’s conduct was misleading, deceptive, unlawful, fraudulent, and unfair

because it gives the impression to consumers the Products contain a lesser amount or quantity of

the disguised ingredient, sugar.

                                         Negligent Misrepresentation

       55.      Plaintiff incorporates by reference all preceding paragraphs.

       56.      Defendant misrepresented the substantive, quality, compositional, organoleptic

and/or nutritional attributes of the Products through misrepresenting the amount, quantity and/or

proportion of the sugar ingredient.

       57.      Defendant had a duty to disclose and/or provide non-deceptive labeling of the

Product and its components and ingredients, and knew or should have known same were false or

misleading.

       58.      This duty is based on defendant’s position as an entity which has held itself out as

having special knowledge and experience in the production, service and/or sale of the product or

service type.

       59.      The representations took advantage of consumers’ (1) cognitive shortcuts made at

the point-of-sale and (2) trust placed in defendant, a well-known and respected brand in this sector.

       60.      Plaintiff and class members reasonably and justifiably relied on these negligent




                                                   8
Case 1:19-cv-06596-AMD-VMS Document 1 Filed 11/21/19 Page 9 of 12 PageID #: 9



misrepresentations and omissions, which served to induce and did induce, the purchase of the

Products.

       61.    Plaintiff and class members would not have purchased the Products or paid as much

if the true facts had been known, suffering damages.

             Breaches of Express Warranty, Implied Warranty of Merchantability and
                   Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

       62.    Plaintiff incorporates by reference all preceding paragraphs.

       63.    Defendant manufactures and sells products which purport to contain a lesser amount

or quantity of the disguised ingredient, sugar, which is desired by consumers.

       64.    The Products warranted to Plaintiff and class members that they possessed

substantive, functional, nutritional, qualitative, compositional, organoleptic, sensory, physical and

other attributes which they did not due to the presence or absence of the aforementioned ingredient.

       65.    Defendant had a duty to disclose and/or provide a non-deceptive description and

identification of the Product and its ingredients.

       66.    This duty is based, in part, on defendant’s position as one of the most recognized

companies in the nation in this sector.

       67.    Plaintiff provided or will provide notice to defendant, its agents, representatives,

retailers and their employees.

       68.    The Product did not conform to its affirmations of fact and promises due to

defendant’s actions and were not merchantable.

       69.    Plaintiff and class members relied on defendant’s claims, paying more than they

would have.

                                               Fraud


       70.    Plaintiff incorporates by references all preceding paragraphs.


                                                     9
Case 1:19-cv-06596-AMD-VMS Document 1 Filed 11/21/19 Page 10 of 12 PageID #: 10



        71.    Defendant’s purpose was to sell a product which purported to not contain, or contain

 less of, ingredients which consumers seek to avoid or limit.

        72.    Defendant’s fraudulent intent is evinced by its failure to accurately indicate the

 Products contained more of the non-desired ingredient.

        73.    Plaintiff and class members observed and relied on defendant’s claims, causing them

 to pay more than they would have, entitling them to damages.

                                             Unjust Enrichment

        74.    Plaintiff incorporates by reference all preceding paragraphs.

        75.    Defendant obtained benefits and monies because the Product were not as represented

 and expected, to the detriment and impoverishment of Plaintiff and class members, who seek

 restitution and disgorgement of inequitably obtained profits.

                                    Jury Demand and Prayer for Relief

 Plaintiff demands a jury trial on all issues.

     WHEREFORE, Plaintiff prays for judgment:

    1. Declaring this a proper class action, certifying Plaintiff as representative and undersigned

        as counsel for the class;

    2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

        challenged practices to comply with the law;

    3. Injunctive relief to remove and/or refrain from the challenged representations, restitution

        and disgorgement for members of the State Subclasses pursuant to the consumer protection

        laws of their States;

    4. Awarding monetary damages and interest, including treble and punitive damages, pursuant

        to the common law and consumer protection law claims, and other statutory claims;

    5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and


                                                   10
Case 1:19-cv-06596-AMD-VMS Document 1 Filed 11/21/19 Page 11 of 12 PageID #: 11



       experts; and

    6. Other and further relief as the Court deems just and proper.

 Dated: November 21, 2019
                                                               Respectfully submitted,

                                                               Sheehan & Associates, P.C.
                                                               /s/Spencer Sheehan
                                                               Spencer Sheehan
                                                               505 Northern Blvd., Suite 311
                                                               Great Neck, NY 11021
                                                               Telephone: (516) 303-0552
                                                               Facsimile: (516) 234-7800
                                                               spencer@spencersheehan.com
                                                               E.D.N.Y. # SS-8533
                                                               S.D.N.Y. # SS-2056
                                                                       -and-
                                                               Law Offices of Peter N. Wasylyk
                                                               Peter N. Wasylyk (PHV to file)
                                                               1307 Chalkstone Ave.
                                                               Providence, RI 02908
                                                               Telephone: (401) 831-7730
                                                               Facsimile: (401) 861-6064
                                                               pnwlaw@aol.com




                                               11
Case 1:19-cv-06596-AMD-VMS Document 1 Filed 11/21/19 Page 12 of 12 PageID #: 12



 1:19-cv-06596
 United States District Court
 Eastern District of New York

 Nora Chau, individually and on behalf of all others similarly situated,


                                          Plaintiff


          - against -


 Trader Joe's East Inc.,
                                          Defendant




                                            Complaint




                           Sheehan & Associates, P.C.
                            505 Northern Blvd., #311
                              Great Neck, NY 11021
                               Tel: (516) 303-0552
                               Fax: (516) 234-7800




 Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
 New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
 under the circumstances, the contentions contained in the annexed documents are not frivolous.

 Dated: November 21, 2019
                                                                           /s/ Spencer Sheehan
                                                                            Spencer Sheehan
